DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/2022 has been entered.
 
Response to Amendment
Claims 1-20 are pending in this application.
Claim rejections 35 USC 101 on claims 1-20 are withdrawn.
Applicant’s arguments, filed 11/29/2021, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Thompson, Luce and Cruanes. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Regarding claim 10, it is missing a period “.” in the end of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (U.S. Publication Number 20190019218, hereafter referred to as “Thompson”) in view of Luce et al. (U.S. Publication Number 20030163353, hereafter referred to as “Luce”).  
Regarding claim 1, Thompson teaches A system, comprising: 
at least one processor ([0038]: discloses that one or more processors); and 
a memory, to store program instructions that when executed by the at least one processor, cause the at least on processor to implement a materialized view management platform ([0038]: discloses that the processor 20a, 22a, 24a is capable of populating, updating, using and managing data in a processor-accessible memory or storage 20b, 22b, 24b), configured to: 
create a materialized view from one or more data sources according to a definition of the materialized view received as part of a request to create the materialized view received at the materialized view management platform ([0108]: discloses that in step 102, access to an MV (multi-view) advertising system 10 as described above is provided);
create respective target-specific materialized views at a first target data store and a second target data store as targets of the materialized view ([0092]: Such targeted advertisement that is designed to maximize the highest total sales may be achieved by using a composite attribute that indicates the first targeted advertising content of a first product (e.g., the popular product) for the first viewer to facilitate an individual purchase decision by the first viewer and the second targeted advertising content for the second viewer, which is different from the first targeted advertising content to divert the second 
after creating the materialized view, cause one or more computing resources of the materialized view management platform allocated to maintain the materialized view to continuously ([0086]: discloses that historic data that can be continuously updated to make the MV advertising system more effective): 
capture changes to update the materialized view from the one or more data sources according to the definition of the materialized view ([0037]: discloses that the sensors 13 allow for the MV advertising system 10 to identify, select, locate, or track viewers (e.g., shoppers) or viewer surrogates such as their phones or vehicles they are traveling in; locate, arrange, or update viewing zones respectively associated with the viewers; monitor, detect, or measure attributes or variables such as viewer behaviors (e.g., purchase behavior, a path of travel) or environmental conditions (e.g., store's lighting condition, congestion level); receive viewer inputs via a viewer surrogate (e.g., the viewer's smartphone); and so forth);
translate the captured changes into: 
one or more requests formatted to apply the captured changes to update the target-specific materialized view stored in the first data store according to an interface for the first data store ([0037]: discloses that the sensors 13 may acquire data that can be analyzed and used to pre-program, schedule, or adjust various versions of targeted advertising content and the layout of viewing zones. The sensors 13 may send and 
one or more requests formatted to apply the captured changes to update the target-specific materialized view stored in the second data store formatted according to an interface for the second data store ([0037]: discloses that the sensors 13 may send information to an operator who can then make decisions and implement changes with the use of a user-interface (UI) device (see 19 in FIG. 3, to be described later) coupled to the MV advertising system 10.); and 
send, via the interface for the first data store, the one or more requests to update the target-specific materialized view stored in the first data store ([0098]: discloses that the first and second targeted advertising contents may be updated to generate an updated version of the first image 25a visible to the first viewer 16a); and 
send, via the interface for the second data store, the one or more requests to update the target-specific materialized view stored in the second data store ([0098]: discloses that the second targeted advertising content associated with the second viewing zone 18b may be updated to generate an updated version of the second image 25b visible to the second viewer 16b).
Thompson does not explicitly teach wherein the target-specific materialized views at the first target data store and the second target data store are stored in different formats.
Luce teaches wherein the target-specific materialized views at the first target data store and the second target data store are stored in different formats ([0068]: Data 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multi-view (MV) advertising system of Thompson with the teaching about presenting data and results in multiple formats of Luce because it provides a system and method for increasing compliance, improving outcomes, and lowering costs (Luce, [0026]).

Regarding claim 2, Thompson in view of Luce teaches wherein the materialized view management platform is further configured to determine that the first target data store and the second target data store have performance of updates to the materialized view enabled before sending the one or more requests (Thompson, [0098]: discloses that the first and second targeted advertising contents may be updated to generate an updated version of the first image 25a visible to the first viewer 16a, and likewise the second targeted advertising content associated with the second viewing zone 18b may be updated to generate an updated version of the second image 25b visible to the second viewer 16b.);

Regarding claim 3, Thompson in view of Luce teaches wherein the materialized view management platform is further configured to: receive a request to add a third target data store as a target of the materialized view; assign a target connector to the third target data store; store a version of the materialized view in the third target data store (Thompson, [0034 and Fig. 1: In FIG. 1, the MV advertising system 10 includes at and
enable performance of updates to the materialized view by the assigned target connector (Thompson, [0034 and Fig. 1: In FIG. 1, three MV displays 11a-11c are arranged and three sensors 13a-13c are provided in association with the MV displays 11a-11c, though more or less MV displays and sensors may be provided and, further, the sensors may be provided not necessarily in association with any of the MV displays 11a-11c to detect the first and second attributes.).

Regarding claim 4, Thompson in view of Luce teaches wherein the materialized view management platform is offered as part of a provider network and wherein at least one of the first target data store or the second target data store is implemented external to the provider network (Thompson, [0109]: discloses that the market is opened online on a network accessible by prospective advertisers at remote locations).

Regarding claim 5, Thompson teaches A method, comprising:
allocating one or more computing resources of a materialized view management platform to maintain a materialized view created at the materialized view management platform ([0083]: discloses that the multiple viewing zones defined by the viewing zones and wherein the one or more computing resources continuously perform ([0086]: discloses that historic data that can be continuously updated to make the MV advertising system more effective): 
capturing changes to update the materialized view from one or more data sources according to a definition of the materialized view received at the materialized view management platform as part of a request to create the materialized view ([0037]: discloses that the sensors 13 allow for the MV advertising system 10 to identify, select, locate, or track viewers (e.g., shoppers) or viewer surrogates such as their phones or vehicles they are traveling in; locate, arrange, or update viewing zones respectively associated with the viewers; monitor, detect, or measure attributes or variables such as viewer behaviors (e.g., purchase behavior, a path of travel) or environmental conditions (e.g., store's lighting condition, congestion level); receive viewer inputs via a viewer surrogate (e.g., the viewer's smartphone); and so forth);
translating the captured changes into: 
one or more requests formatted to apply the captured changes to update the target-specific materialized view stored in the first data store according to an interface for the first data store ([0037]: discloses that the sensors 13 may acquire data that can be analyzed and used to pre-program, schedule, or adjust various versions of targeted advertising content and the layout of viewing zones. The sensors 13 may send information to an operator who can then make decisions and implement changes with the use of a user-interface (UI) device (see 19 in FIG. 3, to be described later) coupled to the MV advertising system 10.); and 
one or more requests formatted to apply the captured changes to update the target-specific materialized view stored in the second data store formatted according to an interface for the second data store ([0037]: discloses that the sensors 13 may send information to an operator who can then make decisions and implement changes with the use of a user-interface (UI) device (see 19 in FIG. 3, to be described later) coupled to the MV advertising system 10.); and 
sending, via the interface for the first data store, the one or more requests to update the target-specific materialized view stored in the first data store ([0098]: discloses that the first and second targeted advertising contents may be updated to generate an updated version of the first image 25a visible to the first viewer 16a); and
sending, via the interface for the second data store, the one or more requests to update the target-specific materialized view stored in the second data store ([0098]: discloses that the second targeted advertising content associated with the second viewing zone 18b may be updated to generate an updated version of the second image 25b visible to the second viewer 16b).
Thompson does not explicitly teach wherein a first target data store and a second target data store are targets of the materialized view that respectively store target-specific materialized views in different formats.
Luce teaches wherein a first target data store and a second target data store are targets of the materialized view that respectively store target-specific materialized views in different formats ([0068]: Data and results may be presented in many formats, such as in reports customized to the user, to industry, or to other audiences.).


Regarding claim 6, Thompson in view of Luce teaches wherein translating the captured changes is based on an internal view of the materialized view generated at the materialized view management platform (Thompson, [0011]: discloses that The system controller defines the first viewing zone located relative to the MV display in a viewing zone coordinate system, determines a mapping that translates between the viewing zone coordinate system and the beamlet coordinate system, and associates a first targeted advertising content with the first viewing zone based at least on the first attribute).

Regarding claim 13, Thompson in view of Luce teaches creating the materialized view at the materialized view management platform in response to a request to create the materialized view that includes the definition that specifies the first target data store and the second target data store (Thompson, [0084]: discloses that the processor 20a may use to generate (create) the targeted advertising contents to be associated with the multiple viewing zones 18; [0108]: discloses that in step 102, access to an MV (multi-view) advertising system 10 as described above is provided).

Claim 14 is rejected under the same rationale as claim 5. Thompson also teaches one or more non-transitory, computer-readable storage media, storing program instructions that when executed on or across one or more computing devices cause the one or more computing devices to implement a materialized view management platform ([0038]: discloses that the processor 20a, 22a, 24a is capable of populating, updating, using and managing data in a processor-accessible memory or storage 20b, 22b, 24b).
Claim 15 is rejected under the same rationale as claim 2.
Claim 20 is rejected under the same rationale as claim 4.

Claims 7-12 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Luce, and further in view of Cruanes et al. (U.S. Publication Number 20200133937, hereafter referred to as “Cruanes”).  
Regarding claim 7, Thompson in view of Luce teaches the method of claim 6 as discussed above. Thompson in view of Luce does not explicitly teach detecting, by the materialized view management platform, an event to disable performance of updates to the first target data store; and disabling, by the materialized view management platform, performance of updates to the first target data store at a target connector assigned to the first target data store.
Cruanes teaches detecting, by the materialized view management platform, an event to disable performance of updates to the first target data store ([0019]: discloses that the update to the source table comprises one or more of adding, deleting, or updating rows in the source table since a prior refresh and/or a prior compaction of the materialized view); and disabling, by the materialized view management platform, performance of updates to the first target data store at a target connector assigned to the first target data store ([0045]: The refresh component 108 inserts from source table a given set of micro-partitions and updates the last refreshed version of materialized view.  In an embodiment, the refresh component 108 is manually triggered, enabled, or disabled by a user utilizing a command.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multi-view (MV) advertising system of Thompson and Luce with the teaching about refreshing a materialized view of Cruanes because it would improve database performance by ensuring materialized views are up-to-date and are not stale with respect to their source tables. The materialized views can be used for hastening query performance and reducing the amount of memory required for responding to queries (Cruanes, [0018]).

Regarding claim 8, Thompson in view of Luce teaches the method of claim 5 as discussed above. Thompson in view of Luce does not explicitly teach detecting, by the materialized view management platform, an event to enable performance of updates to a third target data store; and enabling, by the materialized view management platform, performance of updates to the third target data store at a target connector assigned to the third target data store.
Cruanes teaches detecting, by the materialized view management platform, an event to enable performance of updates to a third target data store ([0019]: discloses that in response to detecting the update to the source table, applying the update to the materialized view); and enabling, by the materialized view management platform, performance of updates to the third target data store at a target connector assigned to the third target data store ([0045]: The refresh component 108 inserts from source table a given set of micro-partitions and updates the last refreshed version of materialized view.  In an embodiment, the refresh component 108 is manually triggered, enabled, or disabled by a user utilizing a command.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multi-view (MV) advertising system of Thompson and Luce with the teaching about refreshing a materialized view of Cruanes because it would improve database performance by ensuring materialized views are up-to-date and are not stale with respect to their source tables. The materialized views can be used for hastening query performance and reducing the amount of memory required for responding to queries (Cruanes, [0018]).

Regarding claim 9, Thompson in view of Luce teaches the method of claim 5 as discussed above. Thompson in view of Luce does not explicitly teach receiving a request to add the first target data store for the materialized view; assigning a target connector to the first target data store; storing the target-specific materialized view in the first target data store; and enabling performance of updates to the materialized view by the assigned target connector.
Cruanes teaches receiving a request to add the first target data store for the materialized view store ([0019]: discloses that the update to the source table comprises one or more of adding, deleting, or updating rows in the source table since a prior refresh and/or a prior compaction of the materialized view; [0038]: discloses that the adding a new row that has been added to the source table since a prior refresh of the source table); assigning a target connector to the first target data store; storing the target-specific materialized view in the first target data store ([0019]: discloses that in response to detecting the update to the source table, applying the update to the materialized view); and enabling performance of updates to the materialized view by the assigned target connector ([0045]: The refresh component 108 inserts from source table a given set of micro-partitions and updates the last refreshed version of materialized view.  In an embodiment, the refresh component 108 is manually triggered, enabled, or disabled by a user utilizing a command.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multi-view (MV) advertising system of Thompson and Luce with the teaching about refreshing a materialized view of Cruanes because it would improve database performance by ensuring materialized views are up-to-date and are not stale with respect to their source tables. The materialized views can be used for hastening query performance and reducing the amount of memory required for responding to queries (Cruanes, [0018]).

Regarding claim 10, Thompson in view of Luce teaches the method of claim 5 as discussed above. Thompson in view of Luce does not explicitly teach receiving a request to remove the first target data store from the materialized view; disabling performance of updates to the materialized view to the first target data store; and deleting the materialized view at the first target data store.
receiving a request to remove the first target data store from the materialized view ([0019]: discloses that the update to the source table comprises one or more of adding, deleting, or updating rows in the source table since a prior refresh and/or a prior compaction of the materialized view); disabling performance of updates to the materialized view to the first target data store ([0045]: The refresh component 108 inserts from source table a given set of micro-partitions and updates the last refreshed version of materialized view.  In an embodiment, the refresh component 108 is manually triggered, enabled, or disabled by a user utilizing a command.); and deleting the materialized view at the first target data store ([0020]: discloses that in response to detecting the deleted micro-partition removed from the source table, compacting the materialized view by removing the deleted micro-partition from the materialized view).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multi-view (MV) advertising system of Thompson and Luce with the teaching about refreshing a materialized view of Cruanes because it would improve database performance by ensuring materialized views are up-to-date and are not stale with respect to their source tables. The materialized views can be used for hastening query performance and reducing the amount of memory required for responding to queries (Cruanes, [0018]).

Regarding claim 11, Thompson in view of Luce teaches the method of claim 5 as discussed above. Thompson in view of Luce does not explicitly teach receiving, by the materialized view management platform, a request to disable performance of 
Cruanes teaches receiving, by the materialized view management platform, a request to disable performance of updates to the second target data store ([0019]: discloses that the update to the source table comprises one or more of adding, deleting, or updating rows in the source table since a prior refresh and/or a prior compaction of the materialized view); and disabling, by the materialized view management platform, performance of updates to the second target data store at a target connector assigned to the second target data store ([0045]: The refresh component 108 inserts from source table a given set of micro-partitions and updates the last refreshed version of materialized view.  In an embodiment, the refresh component 108 is manually triggered, enabled, or disabled by a user utilizing a command.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multi-view (MV) advertising system of Thompson and Luce with the teaching about refreshing a materialized view of Cruanes because it would improve database performance by ensuring materialized views are up-to-date and are not stale with respect to their source tables. The materialized views can be used for hastening query performance and reducing the amount of memory required for responding to queries (Cruanes, [0018]).

Regarding claim 12, Thompson in view of Luce teaches the method of claim 5 as discussed above. Thompson in view of Luce does not explicitly teach receiving, by 
Cruanes teaches receiving, by the materialized view management platform, a request to enable performance of updates to the second target data store ([0019]: discloses that in response to detecting the update to the source table, applying the update to the materialized view); and enabling, by the materialized view management platform, performance of updates to the second target data store at a target connector assigned to the second target data store ([0045]: The refresh component 108 inserts from source table a given set of micro-partitions and updates the last refreshed version of materialized view.  In an embodiment, the refresh component 108 is manually triggered, enabled, or disabled by a user utilizing a command).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multi-view (MV) advertising system of Thompson and Luce with the teaching about refreshing a materialized view of Cruanes because it would improve database performance by ensuring materialized views are up-to-date and are not stale with respect to their source tables. The materialized views can be used for hastening query performance and reducing the amount of memory required for responding to queries (Cruanes, [0018]).
Claim 16 is rejected under the same rationale as claim 9.
Claim 17 is rejected under the same rationale as claim 7.
Claim 18 is rejected under the same rationale as claim 12.
Claim 19 is rejected under the same rationale as claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Muralidhar et al. (US 20200334239) teaches that the materialized view refresh component is manually triggered, enabled, or disabled by an account issuing a command. In an embodiment, the materialized view refresh component automatically updates the materialized view when the materialized view refresh component is enabled. 
Rhodus (US 20090198507) teaches that a configurable system that allows web site operators/administrators to dynamically identify consumer behavior, formulate different marketing strategies for the same product depending on consumer triggers, and dynamically generating web pages that present different marketing content to consumers based on their segments.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162     

March 9, 2022